        Case 1:16-cv-00233-LY Document 121 Filed 11/25/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

FREEDOM FROM RELIGION                   §
FOUNDATION, INC.,                       §
     Plaintiff,                         §
                                        §
V.                                      §     NO. 1:16-CV-00233-SS
                                        §
GOVERNOR GREG ABBOTT AND ROD            §
WELSH, EXECUTIVE DIRECTOR OF            §
TEXAS STATE PRESERVATION BOARD,         §
      Defendants.                       §

           DEFENDANTS’ UNOPPOSED MOTION TO WITHDRAW COUNSEL

      Defendants file this Unopposed Motion to Withdraw Assistant Attorney

General Anne Marie Mackin as counsel for Defendants in the above-captioned cause.

There is good cause for this motion, because Ms. Mackin has accepted a position

outside the Office of the Attorney General of Texas. Assistant Attorney General

Benjamin S. Walton has appeared as counsel for Defendants herein, and will continue

on in that capacity. The withdrawal will not delay these proceedings.

      For the foregoing reasons, Defendants respectfully request that the Court

grant this motion to withdraw Assistant Attorney General Anne Marie Mackin as

counsel in the above-captioned cause.



                                        Respectfully submitted.

                                        KEN PAXTON
                                        Attorney General of Texas

                                        BRENT WEBSTER
                                        First Assistant Attorney General
Case 1:16-cv-00233-LY Document 121 Filed 11/25/20 Page 2 of 3




                           SHAWN COWLES
                           Deputy Attorney General for Civil Litigation

                           THOMAS A. ALBRIGHT
                           Chief of General Litigation Division

                           /s/ Anne Marie Mackin
                           ANNE MARIE MACKIN
                           Texas Bar No. 24078898
                           Assistant Attorney General
                           General Litigation Division
                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 475-4074 | FAX: (512) 320-0667
                           anna.mackin@oag.texas.gov

                           ATTORNEYS FOR DEFENDANTS
        Case 1:16-cv-00233-LY Document 121 Filed 11/25/20 Page 3 of 3




                          CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Plaintiff regarding the contents of
this motion, and counsel indicated that they do not oppose the relief sought herein.

                                       /s/ Anne Marie Mackin
                                       ANNE MARIE MACKIN
                                       Assistant Attorney General


                             CERTIFICATE OF SERVICE

       I certify that on November 25, 2020, the foregoing instrument was filed
electronically via the Court’s CM/ECF system, causing electronic service upon all
counsel of record.
                                       /s/ Anne Marie Mackin
                                       ANNE MARIE MACKIN
                                       Assistant Attorney General
